DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 August 2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-19 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weisman et al. (US 2020/0030491).
As to claims 18 and 22, Weisman et al. discloses a method for fixing a bone fracture where an image of the bone fracture (see 0109) and while imaging using a handheld 3D printer (see 0109, 0110) to deposit a filament inside of the fracture (see 0109-0111). The filament formed of a polymer material (PCL) which has a melting point of 60C (see 103).
As to claim 19, Weisman et al. does not disclose the use of a fracture fixation device or other bone graft materials. 
As to claims 21 and 23, Weisman et al. sates the material can comprise an antibiotic material (see 0106).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4, 6, 8-10 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weisman et al. (US 2020/0030491) in view of Shitole et al. “Electrospun polycaprolactone/ hydroxyapatite/ ZnO nanofiber as potential biomaterials for bone tissue regeneration” or Cho et al. “Evaluation of the antibacterial activity and cell response for 3D printed polycaprolactone/nanohydroxyapatite scaffold with zinc oxide coating” and Tamayol et al. (US 20200123485).
As to claim 1, Weisman et al. discloses a process for treating a bone defect, injury or reconstruction (see 0110) which comprises using a handheld 3D printer (see extruder Fig. 5-8, 0110) to directly deposit (manually print to fill or plug a site) filament of printing material (see 0110). The filament or printing material can be PCL (see 0111) which has a melting point of 60C (see 103). 
Weisman et al. fails to teach the material further comprises zinc oxide particles and hydroxyapatite particles as required by claim 1. 
Shitole et al. discloses forming an antibacterial bone material which comprises PCL, hydroxyapatite nanopowder and zinc oxide nanopowder (See 2.1 materials). The material is electrospun into nanofibers and used to form a scaffold which has a balanced cell viability, proliferation, mineralization, antimicrobial activity and mechanical properties (see 5. Conclusion). 
	Cho et al. disclose a 3D printing composite for bone tissue engineering (See abstract) which comprises PCL filament having zinc oxide and hydroxyapatite particles (see abstract, section 2.2). Cho et al. states the inclusion of the zinc oxide improves the antibacterial activity of the composite at the surgical site (See section 5. Conclusions).
It would have been obvious to one having ordinary skill int eh art before the effective filing date of the claimed invention to modify the process of Weisman et al. to include zinc oxide and hydroxyapatite particles as taught by Shitole et al. or Cho et al. in order to improve the antimicrobial and proliferation properties of the bone material. One would have been motivated to do so since both are directed to bone tissue engineering where Shitole et al. and Cho et al. both show the inclusion of the materials in the PCL improves the antibacterial properties and cell proliferation properties. 
	As to the limitation of monitoring the application with a camera,  Tamayol et al., discloses a bioprinter used for forming a scaffold within the body. Tamayol et al. discloses the printer has an integrated camera that inspects the printing quality and allows for speed adjustment to prevent printing defects (see 0012, 0074). 
It would have further been obvious to one or ordinary skill in the art to modify the printer of Weisman et al. to include the integrated camera disclosed by Tamayol et al. in order to allow for real time inspection of the print quality and adjustments to the process. One would have been motivated to do so since both are directed to using handheld bioprinting devices for forming of structures used for the human body where Tamayol et al. discloses the advantages of having better control over the print quality by using a camera integrated with the printer. 
As to claim 2, Weisman et al. states the method is performed as a filling fractures / punctures in bone (see 0110) which meets the limitation of an adult or pediatric orthopedic surgery. 
As to claim 4, Weisman et al. sates the material can comprise an antibiotic material (see 0106).

As to claim 6, the material comprises a metal oxide (zinc oxide) or an antibiotic (see 0106).
As to claim 8, Tamayol et al. states the camera is integrated with the printer  (see 0072).
As to claim 9, the bond defect has a diameter of 6 mm and a depth of 3 cm (see 0111).
As to claim 10, the bone defect has an irregular shape (see 0109). 
As to claim 28, Tamayol et al. teaches the camera is attached to the printer (see 0074).

Claim(s) 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US 2019/0076251) in view of Weisman et al. (US 2020/0030491).
Daniel et al. discloses a method for treating a mandible using a 3D printed graft cage (see abstract, 0009, 0014). The graft cage is formed of a resorbable polymer such as polycaprolactone (see 0011).
Daniel et al. fails to teach using a handheld 3D printer to directly deposit the graft into a bone defect as required by claim 24. 
Weisman et al. discloses a process for treating a bone defect, injury or reconstruction (see 0110) which comprises using a handheld 3D printer (see extruder Fig. 5-8, 0110) to directly deposit (manually print to fill or plug a site) filament of printing material (see 0110). The filament or printing material can be PCL (see 0111) which has a melting point of 60C (see 103). Weisman et al. states the handheld 3D printer allows for custom filament printing into medical implants such as grafts and mesh. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Daniel et al. to include using the handheld 3D printer of Weisman et al. One would have been motivated to do so since both are directed to printing PCL filaments into a medical device where Weisman et al. discloses an operable printer capable of customizing and direct printing of the medical device. 
As to claim 26, Daniel et al. discloses the graft is absorbable (see 0011).
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US 2019/0076251) in view of Weisman et al. (US 2020/0030491) as applied to claim 24 above in further view of  Shitole et al. “Electrospun polycaprolactone/ hydroxyapatite/ ZnO nanofiber as potential biomaterials for bone tissue regeneration” or Cho et al. “Evaluation of the antibacterial activity and cell response for 3D printed polycaprolactone/nanohydroxyapatite scaffold with zinc oxide coating.”
The teachings of Daniel and Weisman et al. as applied to claim 24 are as stated above. 
Daniel et al. and Weisman et al. fail to teach the material comprises zinc oxide and hydroxyapatite particles as required by claim 25. 
Shitole et al. discloses forming an antibacterial bone material which comprises PCL, hydroxyapatite nanopowder and zinc oxide nanopowder (See 2.1 materials). The material is electrospun into nanofibers and used to form a scaffold which has a balanced cell viability, proliferation, mineralization, antimicrobial activity and mechanical properties (see 5. Conclusion). 
Cho et al. disclose a 3D printing composite for bone tissue engineering (See abstract) which comprises PCL filament having zinc oxide and hydroxyapatite particles (see abstract, section 2.2). Cho et al. states the inclusion of the zinc oxide improves the antibacterial activity of the composite at the surgical site (See section 5. Conclusions).
It would have been obvious to one having ordinary skill int eh art before the effective filing date of the claimed invention to modify the process of Daniel et al. and Weisman et al. to include zinc oxide and hydroxyapatite particles as taught by Shitole et al. or Cho et al. in order to improve the antimicrobial and proliferation properties of the bone material. One would have been motivated to do so since both are directed to bone tissue engineering where Shitole et al. and Cho et al. both show the inclusion of the materials in the PCL improves the antibacterial properties and cell proliferation properties. 
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US 2019/0076251) in view of Weisman et al. (US 2020/0030491) as applied to claim 24 above in further view of Tamayol et al. (US 20200123485).
The teachings of Daniel and Weisman et al. as applied to claim 24 are as stated above. 
Daniel et al. and Weisman et al. fail to monitoring the application using a camera attached to the printer as required by claim 27. 
Tamayol et al., discloses a bioprinter used for forming a scaffold within the body. Tamayol et al. discloses the printer has an integrated camera that inspects the printing quality and allows for speed adjustment to prevent printing defects (see 0012, 0074). 
It would have further been obvious to one or ordinary skill in the art to modify the printer of Daniel et al. modified by Weisman et al. to include the integrated camera disclosed by Tamayol et al. in order to allow for real time inspection of the print quality and adjustments to the process. One would have been motivated to do so since both are directed to using handheld bioprinting devices for forming of structures used for the human body where Tamayol et al. discloses the advantages of having better control over the print quality by using a camera integrated with the printer. 


Allowable Subject Matter
Claims 3 and  20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the cited prior art fails to teach or suggest the claimed structure of the 3D printer as recited in claims 3 and 20.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715